Name: Council Regulation (EC) No 1405/1999 of 24 June 1999 amending Regulation (EEC) No 2358/71 on the common organisation of the market in seeds and fixing the aid granted in the seeds sector for the 2000/2001 and 2001/2002 marketing years
 Type: Regulation
 Subject Matter: marketing;  means of agricultural production;  agricultural policy
 Date Published: nan

 Avis juridique important|31999R1405Council Regulation (EC) No 1405/1999 of 24 June 1999 amending Regulation (EEC) No 2358/71 on the common organisation of the market in seeds and fixing the aid granted in the seeds sector for the 2000/2001 and 2001/2002 marketing years Official Journal L 164 , 30/06/1999 P. 0017 - 0022COUNCIL REGULATION (EC) No 1405/1999of 24 June 1999amending Regulation (EEC) No 2358/71 on the common organisation of the market in seeds and fixing the aid granted in the seeds sector for the 2000/2001 and 2001/2002 marketing yearsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to Regulation (EEC) No 2358/71(1), and in particular Article 3(3) and (4) thereof,Having regard to the proposal from the Commission(2),Having regard to the opinion of the European Parliament(3),Having regard to the opinion of the Economic and Social Committee(4),Whereas:(1) The Annex to Regulation (EEC) No 2358/71 lists the japonica and indica type varieties of the species Oryza sativa L. among the products on which production aid is payable for basic and certified seed; the distinction between the two varieties is essentially genetic and calls in particular for food-science analyses; such analyses are complicated and some varieties which have appeared on the market cannot easily be distinguished as being of the japonica or indica type on the basis of their genetic characteristics; that Annex should accordingly be amended to distinguish between varieties of the species Oryza sativa L. on the basis of morphological criteria only;(2) The Annex to Regulation (EEC) No 2358/71 lists Cannabis sativa L. (monoecious) among the products on which production aid is payable for basic and certified seed; certain varieties of dioecious Cannabis sativa L. are now comparable with the monoecious varieties as regards their tetrahydrocannabinol (THC) content; in Article 3(1) of Council Regulation (EEC) No 619/71 of 22 March 1971 laying down general rules for granting aid for flax and hemp(5), the Council stipulates that production aid is to be granted solely on hemp harvested after seed formation and grown from certified seed of varieties on a list to be drawn up in accordance with the procedure laid down in Article 12 of Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organisation of the market in flax and hemp(6); for the purposes of granting aid for the production of hemp for the 1998/1999, 1999/2000 and 2000/2001 marketing years, the Council has specified that only varieties found to have a THC content of not less than 0,3 % and, for subsequent marketing years, of not less than 0,2 % are to appear on that list; the Annex to Regulation (EEC) No 2358/71 should accordingly be amended to refer to Cannabis sativa L. of varieties with a THC content not exceeding 0,3 % for the 2000/2001 marketing year and 0,2 % thereafter and those varieties should be determined in accordance with the procedure laid down in Article 11 of Regulation (EEC) No 2358/71;(3) The Annex to Regulation (EEC) No 2358/71 refers to varieties of Lolium perenne L. of high persistence, late or medium late, new and other varieties and varieties of low persistence, medium late, medium early or early; the prices for those varieties on the external markets no longer justify that distinction and the Annex should therefore be amended to refer to Lolium perenne L. without distinguishing between varieties; however, a distinction should be maintained, as a transitional arrangement, for the 2000/2001 and 2001/2002 marketing years, with regard to fixing the amounts of aid applicable in the Community and a variation of the said aid;(4) Given the situation on and the outlook for the Community market, producers are not assured of a fair return from seeds listed in the Annex to Regulation (EEC) No 2358/71 which will be marketed in the 2000/2001 and 2001/2002 marketing years; part of the costs of production should be offset by aid;(5) Article 3(2) of Regulation (EEC) No 2358/71 provides that when the aid is fixed, account should be taken, on the one hand, of the need to ensure balance between production in the Community and the outlets for such production and, on the other hand, of the prices for such products on the external markets;(6) The application of these criteria results in the fixing of the aid applicable for 2000/2001 and 2001/2002 marketing years at the levels set out in Annex II,HAS ADOPTED THIS REGULATION:Article 1The following paragraph is added to Article 3 of Regulation (EEC) No 2358/71: "6. The varieties of Cannabis sativa L. on which the aid provided for in this Articles is payable shall be determined in accordance with the procedure laid down in Article 11."Article 2The Annex to Regulation (EEC) No 2358/71 is replaced by Annex I hereto.Article 3For the 2000/2001 and 2001/2002 marketing years, the aid granted in the seeds sector as provided for in Article 3 of Regulation (EEC) No 2358/71 shall be as set out in Annex II hereto.Article 4This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 24 June 1999.For the CouncilThe PresidentJ. TRITTIN(1) OJ L 246, 5.11.1971, p. 1. Regulation as last amended by Regulation (EC) No 192/98 (OJ L 20, 27.1.1998, p. 16).(2) OJ C 59, 1.3.1999, p. 17.(3) Opinion delivered on 14 April 1999 (not yet published in the Official Journal).(4) Opinion delivered on 28 April 1999 (not yet published in the Official Journal).(5) OJ L 72, 26.3.1971, p. 2. Regulation as last amended by Regulation (EC) No 1420/98 (OJ L 190, 4.7.1998, p. 7).(6) OJ L 146, 4.7.1970, p. 1. Regulation as last amended by Regulation (EC) No 3290/94 (OJ L 349, 31.12.1994, p. 105).ANNEX I"ANNEX>TABLE>"ANNEX II2000/2001 AND 2001/2002 MARKETING YEARSAid applicable in the Community>TABLE>